927 N.E.2d 649 (2010)
F. Ryan BEMIS, etc., respondent,
v.
SAFECO INSURANCE COMPANY OF AMERICA et al., petitioners.
No. 110062.
Supreme Court of Illinois.
May 26, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order denying leave to appeal in Bemis v. Safeco Insurance Company of America, case No. 5-09-0178 (02/05/10). The court is further directed to allow defendants' petition for interlocutory review pursuant to Supreme Court Rule 306, and to review the circuit court's order certifying the case as a class action.